EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Bradley on 9/7/2022.

The application has been amended as follows: 

1-29.	(Canceled)

30.	(Previously Presented) A method of making a fuel cell component, comprising the steps of:

	extrusion molding a mixture of a graphite and a polymer to form 

establishing a temperature of the blank plates during the extrusion molding that is sufficient to maintain the polymer in a partially molten state; 
transferring the blank plates into a compression mold while the temperature is the established temperature;
	situating the first blank plate adjacent the second blank plate with the first edges generally perpendicular to the second edges; and
	applying a in the compression mold at least until the polymer essentially solidifies to form a plate including a plurality of channels on at least one side of the plate.


31-37.	(Canceled)

38.	(Previously Presented) A method of making a fuel cell component, comprising:
	obtaining a first blank plate that has two generally parallel first edges that are thicker than a central portion of the first blank plate;
	obtaining a second blank plate that has two generally parallel second edges that are thicker than a central portion of the second blank plate, the first and second plates each comprising graphite and a polymer;
	situating the first blank plate adjacent the second blank plate with the first edges generally perpendicular to the second edges; 
	establishing a temperature of the blank plates that is sufficient to maintain the polymer in each plate in a partially molten state; and
	applying a compression molding force to the situated first and second blank plates at least until the polymer in each blank plate essentially solidifies to form a plate including a plurality of channels on at least one side of the plate.

39.	(Previously Presented) The method of claim 38, wherein the polymer comprises fluorinated ethylene propylene (FEP).

40.	(Previously Presented) The method of claim 38, wherein the graphite comprises flake graphite.

41.	(Previously Presented) The method of claim 38, wherein the formed plate comprises a bipolar separator plate.

Allowable Subject Matter
Claims 30 and 38-41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Nishi et al. (US 20050238941 A1, hereinafter Nishi),  Braun et al. (US 2002/0039675 A1, hereinafter Braun) and Utashiro et al. (US 2012/0018914 A1, hereinafter Utashiro).
a.	Regarding claim 30, Braun in combination with Utashiro teaches comprising obtaining a first blank plate that has two generally parallel first edges that are thicker than a central portion of the first blank plate; (Utashiro teaches the sheet 20 to have two parallel edges at 2c and 2b that are thicker than area 2a, see Fig. 2a) and applying the compression molding force to the situated first … blank plate(s).  (Braun teaches applying a compression molding force, see [0031]).
Utashiro teaches as a sheet forming processes in which recessed portion 2a is formed on the surface of the sheet material 20, the sheet forming processes may be a process of laminating a first sheet and a second sheet, see [0084]. 
However, Braun and Utashiro do not explicitly teach a second blank plate that has two generally parallel second edges that are thicker than a central portion of the second blank plate; situating the first blank plate adjacent the second blank plate with the first edges generally perpendicular to the second edges. 


b.	Regarding claim 38, Braun meets the claimed a method of making a fuel cell component, (Braun teaches molding a current collector plate for a fuel cell, see [0002])  comprising: the [material] comprising graphite and a polymer; … (Braun teaches using graphite and polymer powders to mold the fuel cell, see [0031]) establishing a temperature of the blank plates that is sufficient to maintain the polymer in each plate [in] an at least partially molten state; (Braun teaches heating the graphite and polymer to above its melting point before placing it into the compression mold, see [0031]) and applying a compression molding force to the situated first and second blank plates at least until the polymer in each blank plate essentially solidifies to form a plate including a plurality of channels on at least one side of the plate. (Braun teaches compression molding at elevated temperature and cooling before removal, see [0031]).
Utashiro teaches as a sheet forming processes in which recessed portion 2a is formed on the surface of the sheet material 20, the sheet forming processes may be a process of laminating a first sheet and a second sheet, see [0084]. 
However, Braun as modified by Utashiro does not explicitly teach obtaining a second blank plate that has two generally parallel second edges that are thicker than a central portion of the second blank plate; situating the first blank plate adjacent the second blank plate with the first edges generally perpendicular to the second edges. 
c.	Claims 39-41 are allowed at least due to their dependence on allowed claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744